Case: 17-14089   Date Filed: 10/26/2018   Page: 1 of 24


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-14089
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 2:16-cv-00230-WKW-GMB



PONCE D. HOWARD,

                                                            Plaintiff-Appellant,

                                   versus

HYUNDAI MOTOR MANUFACTURING ALABAMA,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      ________________________

                            (October 26, 2018)

Before MARTIN, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 17-14089     Date Filed: 10/26/2018     Page: 2 of 24


      Ponce D. Howard appeals, pro se, from the district court’s grant of summary

judgment to his former employer Hyundai Motor Manufacturing Alabama

(“Hyundai”) in his race discrimination lawsuit pursuant to Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e-2(a)(1). On appeal, he argues that the

district court erred in concluding that he failed, in stating his prima facie case of

racial discrimination, to identify a similarly situated comparator outside his

protected class who was treated more favorably or to show that Hyundai’s

termination of him for workplace violence was pretext for race discrimination.

      At all times relevant to this appeal, Hyundai operated an automobile

manufacturing facility in Montgomery, Alabama. In June 2012, Hyundai hired

Howard to work as a paint inspector. In February 2015, Hyundai terminated

Howard’s employment following an investigation stemming from a workplace

confrontation involving Howard and one or more of his coworkers.

      Howard, who is black, alleged in his complaint that Hyundai discriminated

against him on account of his race when it terminated his employment. In his

complaint, Howard alleged the following facts surrounding a February 2015

incident between himself and a white coworker, Josh Denham. Denham began

verbally attacking him for taking sick leave due to an illness and then gave Chris

Arnold, a white supervisor, a broken tool to give to Howard as a part of the

harassment. Denham continued the harassment, telling Howard that he would have


                                           2
              Case: 17-14089     Date Filed: 10/26/2018   Page: 3 of 24


him fired and that Arnold and another white supervisor, Jeff Todd, would serve as

his witnesses to the argument. Arnold then went to inform the Team Relations

Department about the incident and, upon his return, pulled Todd and Denham to

the side to tell them what to say when reporting the incident to Team Relations.

Then, “one by one,” they reported the incident to Team Relations, saying what

Arnold had told them to say. There were eight black people who witnessed the

argument, including Irvin Smith and Carmen Paschal. Howard was ultimately

discharged due to the argument after a meeting with Team Relations. While a

white manager was present at the meeting, neither his black manager, nor his black

supervisor was present. Additionally, he was not given a hearing prior to his

termination, as required by Hyundai’s Human-Resources manual. Denham was

not fired, and was instead transferred to “Hyundai Transformer.” Howard also

attached his Equal Employment Opportunity Commission (“EEOC”) charge of

discrimination.

      After conducting discovery, Hyundai filed a motion for summary judgment,

pursuant to Fed. R. Civ. P. 56, arguing, of relevance, that Howard failed to state a

prima facie case of racial discrimination and that all of its actions were taken for

legitimate, nondiscriminatory, and non-pretextual reasons. Hyundai asserted that,

as a result of its investigation of the 2015 incident—during which it interviewed

numerous individuals in addition to Arnold, Howard, and Denham—it had


                                           3
             Case: 17-14089     Date Filed: 10/26/2018   Page: 4 of 24


determined that Howard had twice thrown a tool at Denham and made threatening

statements and gestures towards Denham, which violated its Workplace Threats

and Violence Policy and its Serious Misconduct Policy. Hyundai asserted that, at

the time of Howard’s violation, he had been subject to a probationary Serious

Misconduct Letter (also known as a Letter of Conditional Employment), which had

been issued in response to his prior violation of the Workplace Threats and

Violence Policy in August 2013, such that his new violations warranted

termination. Hyundai further indicated that Denham was also terminated after an

investigation of him related to the 2015 incident concluded that he had violated its

Harassment Policy and Serious Misconduct Policy. Hyundai asserted that Denham

was not “transferred” to another job within the Hyundai Motor Manufacturing

Alabama company, and that Hyundai Power Transformers (“HPT”) was a

completely different company. Accordingly, Hyundai argued that Howard could

not meet his burden to show that it did not actually believe he engaged in

workplace violence and instead intended to discriminate against him, as he had

merely argued with the conclusions of Team Relations and Human Resources, and

offered no basis upon which to believe that its decision to terminate him was a

product of discrimination.

      Also in support of its summary judgment motion, Hyundai submitted

numerous exhibits, including (1) Howard’s deposition; (2) the declaration of Rick


                                          4
              Case: 17-14089    Date Filed: 10/26/2018   Page: 5 of 24


Neal, the Senior Vice President of Human Resources and Administration, who was

white; (3) the declaration of Robert Clevenger, the Manager for Team Relations;

and (4) all referenced exhibits. The following facts were set out by Clevenger’s

and Neal’s declarations, Hyundai’s internal investigation memoranda relating to

the 2013 and 2015 incidents, Hyundai’s official disciplinary policies, and

Howard’s Letter of Conditional Employment. According to Hyundai’s official

policies, Serious Misconduct Offenses—which include, for example, harassment

and workplace violence—were punished outside of the normal process and

resulted in either termination or a Letter of Conditional Employment. The Letter

remained active for three years and required the employee to remain incident-free.

After an investigation into the 2013 incident, Team Relations found that Howard

made derogatory and threatening remarks to a black coworker, concluded that he

had violated the Workplace Threats and Violence Policy and engaged in Serious

Misconduct, and issued him a Letter of Conditional Employment instead of firing

him.

       On the day of the 2015 incident, both a black supervisor and Denham

separately made complaints against Howard about the incident. Team Relations

investigated the incident by interviewing and taking statements from employees

who witnessed the incident, including Denham, Arnold, Smith, and Paschal. They

made the following statements. Denham stated that Howard had twice thrown the


                                         5
              Case: 17-14089     Date Filed: 10/26/2018   Page: 6 of 24


tool at him, hitting him in the leg one time, that Howard then got in his face and

made fists and told him that he would beat him up, and that he made a gesture in

the shape of a gun and said, “I’m going to come to your house and boom” and “I’ll

be in prison, but you’ll be in the grave.” Arnold stated that, after he gave the tool

to Howard, he turned his back to walk away and then heard them start to argue.

Arnold stated that he saw Howard approach Denham’s work area to intimidate him

and heard him threaten to beat Denham up, but that he did not see Howard make

any gestures towards Denham. Howard’s statement was similar to the allegations

from his complaint, adding that he threw the tool “up the line towards the upgrader

station” upon realizing that it was broken, that Denham cursed at him, and that he

never threatened Denham. Smith corroborated the story that, after teasing and

provocation by Denham, Howard twice threw the tool toward Denham and made

threatening statements and gestures at him. Paschal stated that she had tried to

calm Howard down and that Denham had been regularly harassing him.

      Based on these interviews, Team Relations found the following: (1) Denham

gave Arnold a broken tool to give to Howard; (2) Howard twice threw the tool in

Denham’s direction; (3) Denham told Howard “you are gone[;] that’s your job”;

(4) Howard walked over to Denham, made a fist gesture at him, and threatened to

beat up and kill Denham; and (5) Denham instigated the incident and had harassed

Howard on a daily basis. Team Relations also compared Howard’s actions with


                                           6
             Case: 17-14089       Date Filed: 10/26/2018   Page: 7 of 24


others who had been separated for Workplace Violence infractions to ensure

consistency of punishment. Neal was the ultimate decision-maker as to whether

Howard would be fired. Upon review of the investigation and Howard’s

disciplinary history, Neal determined that Howard’s actions during the 2015

incident amounted to workplace violence, which was a Serious Misconduct

Offense, and decided to fire Howard. Neal’s decision was not influenced by

Howard’s race, and no one in the Employment Review Committee disputed the

investigatory findings or termination decision.

      Neal also conducted an investigation of Denham related to the 2015 incident

and fired him because Denham also had previously been issued a Letter of

Conditional Employment and his actions during the 2015 incident amounted to

workplace violence, a Serious Misconduct Offense. Finally, HPT was not a

subsidiary, affiliate, or parent of Hyundai Motor Manufacturing Alabama, and the

two did not transfer employees.

      Howard testified in his deposition to the following. At the time of the 2015

incident, he was on the Letter of Conditional Employment based on the 2013

incident, which he conceded had nothing to do with race. As to the 2015 incident,

Denham and Todd were harassing him, and Arnold stood by, laughing. Arnold

handed him the tool, which he threw in the trash can upon realizing that it was

broken. He did not curse at, or threaten, Denham. Arnold went to Team Relations,


                                           7
             Case: 17-14089     Date Filed: 10/26/2018   Page: 8 of 24


and then pulled Denham and Todd aside. Howard believed that Arnold, Denham,

and Todd collaborated to tell Team Relations the same story against him, but

conceded that he did not actually hear them do this and just made an assumption

because their stories matched. Nothing was said about his race on this occasion.

While Denham had made derogatory racial remarks to him, no one else at Hyundai

had ever done so. Further, he agreed that he had no reason to believe that any of

the individuals listed on the 2015 investigation memorandum prepared by Team

Relations—including Neal and Clevenger—disfavored him because he was black.

After Howard’s termination, Denham started working for HPT, which he assumed

constituted a transfer because both companies had “Hyundai” in the name. He

believed that his termination was based on his race because he was fired and

Denham was not, and because his white supervisors did nothing about Denham’s

harassment of him.

      Howard responded to Hyundai’s motion for summary judgment, arguing that

he could establish a prima facie case of race discrimination and that Hyundai’s

proffered reason was a pretext for discrimination. In relevant part, he argued that

he could establish pretext by arguing with the conclusions of Team Relations as to

the 2015 incident and did so by adamantly denying that he committed workplace

violence against Denham, and by claiming that he was not fired on the basis of his

second Serious Misconduct Offense because Denham was not fired even though he


                                          8
              Case: 17-14089     Date Filed: 10/26/2018   Page: 9 of 24


had at least five prior reports of workplace violence and harassment. He asserted

that swifter and stronger action was brought against him after the 2015 incident

than after the 2013 incident because the 2015 incident involved a white victim and

the 2013 incident involved a black victim.

      In support, Howard submitted declarations from himself, Smith, and

Paschal. His declaration largely set out his prior allegations, adding that he

believed that Denham attacked him during the 2015 incident because of his race,

and that he had testified in his deposition that he had no reason to believe that two

particular supervisors with whom he was familiar disfavored him because he was

black, but that he did not know the other listed supervisors, including Clevenger

and Neal. Smith declared that he saw Howard throw the tool “up the line,” but did

not see him throw the tool at Denham, and that Denham and his two friends

regularly made derogatory statements to Howard. In addition to the statements she

provided in her investigatory interview, Paschal declared that she did not observe

Howard taking any threatening actions against Denham during the 2015 incident,

and that Denham had a history of making derogatory statements to coworkers and

was only disciplined once.

      Upon review, a magistrate judge issued a report and recommendation

(“R&R”), recommending granting summary judgment in favor of Hyundai and

dismissing Howard’s complaint. More specifically, the R&R concluded that (1)


                                          9
             Case: 17-14089     Date Filed: 10/26/2018   Page: 10 of 24


Howard failed to state a prima facie case of racial discrimination because he failed

to show that he was treated less favorably than a similarly situated individual

outside of his protected class, and (2) even so, Hyundai had proffered a legitimate,

nondiscriminatory reason for his termination, and he failed to submit sufficient

evidence suggesting both that its proffered reason was pretextual and that its true

motivation was based on race.

      Howard objected to the R&R, arguing that it erroneously: (1) failed to focus

on the overwhelming evidence that Denham had a long history of harassing

Hyundai employees, which Hyundai failed to respond to; (2) weighed the evidence

in Hyundai’s favor and made improper credibility determinations; and (3) found

that Hyundai’s objections to his declaration should be sustained. The district court

overruled the objections, adopted the R&R, and granted its summary judgment

motion and dismissed with prejudice Howard’s complaint. Howard filed a motion

entitled “Motion for reconsideration and to alter order and judgment,” reiterating

his argument that the district court erred in adopting the R&R because it

misapplied the summary judgment standard by crediting Hyundai’s allegations

over his own and relying on disputed evidence as to whether he committed

workplace violence during the 2015 incident and whether he suffered

discrimination. The district court construed Howard’s motion as being brought




                                         10
             Case: 17-14089     Date Filed: 10/26/2018   Page: 11 of 24


pursuant to Fed. R. Civ. P. 59(e) and denied the motion because he failed to

present any newly discovered evidence or show any manifest error of law or fact.

      Howard appealed and moved for leave to proceed on appeal in forma

pauperis (“IFP”), which the district court denied. Howard then moved this Court

for leave to proceed on appeal IFP. We denied his motion on grounds that any

appeal in this case would be frivolous. Howard paid his court costs, and this

appeal followed.

                                          I.

      We review the district court’s grant of summary judgment de novo, applying

the same legal standards as the district court. Alvarez v. Royal Atl. Developers,

Inc., 610 F.3d 1253, 1263 (11th Cir. 2010). “We will affirm if, after construing the

evidence in the light most favorable to the non-moving party, we find that no

genuine issue of material fact exists and the moving party is entitled to judgment as

a matter of law.” Id. at 1263–64. A plaintiff must present more than a mere

scintilla of evidence, and cannot rest his contentions on speculation or conjecture.

Paylor v. Hartford Fire Ins. Co., 748 F.3d 1117, 1122 (11th Cir. 2014).

      Briefs submitted by pro se litigants are construed liberally. Timson v.

Sampson, 518 F.3d 870, 874 (11th Cir. 2008). Notwithstanding this liberal

construction, however, issues not briefed on appeal by a pro se litigant are deemed




                                         11
               Case: 17-14089       Date Filed: 10/26/2018      Page: 12 of 24


abandoned, and we do not address arguments raised for the first time in a pro se

litigant’s reply brief. Id.

       Under Title VII, it is unlawful for an employer to “discharge . . . or

otherwise to discriminate against any individual with respect to his compensation,

terms, conditions, or privileges of employment, because of such individual’s

race . . . .” 42 U.S.C. § 2000e-2(a)(1). A plaintiff may establish discrimination

through direct evidence, circumstantial evidence, or statistical proof. Alvarez,
610 F.3d at 1264. When evaluating a discrimination claim based on circumstantial

evidence, we primarily apply the framework set out in McDonnell Douglas Corp.

v. Green, 411 U.S. 792 (1973), and Texas Dep’t of Community Affairs v. Burdine,

450 U.S. 248 (1981). 1 Id. Under this framework, a plaintiff is first required to

establish a prima facie case of discrimination. Id. To establish a prima facie case

of discrimination, a plaintiff may show that (1) he is a member of a protected class;

(2) who is qualified for the position; (3) but was subject to an adverse employment

decision; and (4) a similarly situated employee who is outside the protected class

was treated more favorably. Alvarez, 610 F.3d at 1264.

       If the plaintiff establishes his prima facie case, the burden then shifts to the

defendant to produce evidence of a legitimate, nondiscriminatory reason for its
       1
         This Court has noted that establishing the elements of the McDonnell Douglas
framework is not the only way to survive summary judgment in an employment discrimination
case, and that a plaintiff may also present “a convincing mosaic of circumstantial evidence that
would allow a jury to infer intentional discrimination by the decisionmaker.” Smith v. Lockheed-
Martin Corp., 644 F.3d 1321, 1328 (11th Cir. 2011) (quotation marks omitted).
                                              12
              Case: 17-14089     Date Filed: 10/26/2018    Page: 13 of 24


action. Alvarez, 610 F.3d at 1264. If the defendant produces such evidence, the

burden shifts then back onto the plaintiff, who must produce evidence that the

employer’s proffered reason is actually a pretext for discrimination. Id. “[T]he

ultimate burden of persuasion remains on the plaintiff to show that the defendant

intentionally discriminated against [him].” Id.

      If the defendant’s proffered reason is one that would motivate a reasonable

employer to take the adverse action, the plaintiff “must meet that reason head on

and rebut it,” and cannot prove pretext by recasting the defendant’s reason or by

substituting his business judgment for the defendant’s. Id. at 1265–66 (noting that

the pretext inquiry focuses on the employer’s and not the employee’s belief).

      A plaintiff can show that an employer’s justification of his termination based

on his violation of a work rule is arguably pretextual by submitting evidence that:

(1) he did not violate the work rule, or (2) if he did violate the rule, other

employees outside the protected class who similarly violated the rule were not

similarly treated. Damon v. Fleming Supermarkets of Fla., Inc., 196 F.3d 1354,

1363 (11th Cir. 1999). The plaintiff must show both that the proffered reason was

false, and that discrimination was the true reason for the adverse action. Smith v.

Lockheed-Martin Corp., 644 F.3d 1321, 1326 (11th Cir. 2011).

                                           II.




                                           13
             Case: 17-14089     Date Filed: 10/26/2018    Page: 14 of 24


      The district court properly granted summary judgment because Howard

failed to state a prima facie case of racial discrimination. In applying the

McDonnell Douglas framework, we note that there is no dispute regarding the first

three elements of our analysis. Howard is a member of a protected class because he

is black. Hyundai does not allege he was not qualified for his position as a paint

inspector. Finally, Howard was subject to an adverse employment decision when

Hyundai terminated his employment following the 2015 incident. It is with respect

to the final element of the analysis—the presence of a comparator outside the

protected class who received more favorable treatment—that the parties differ.

      Taken as a whole, Howard’s pleadings raise the prospect of three potential

comparators: Denham, Todd, and Arnold. Hyundai responds by arguing that each

of Denham, Todd, and Arnold is not an appropriate comparator because he is not

similarly situated to Howard (Denham, as best we can tell, because his disciplinary

history differs slightly from Howard’s, and Todd and Arnold because they played

no significant role in the 2015 incident). With respect to Denham, we can assume

arguendo that he is an appropriate comparator.

      Todd and Arnold, on the other hand, are not appropriate comparators. When

determining whether employees are similar for purposes of the Title VII “similarly

situated” analysis, this Court considers “whether the employees are involved in or

accused of the same or similar conduct . . . .” Holifield v. Reno, 115 F.3d 1555,


                                          14
             Case: 17-14089     Date Filed: 10/26/2018   Page: 15 of 24


1562 (11th Cir. 1997). Although not dispositive, “[m]aterial differences in ranks

and responsibilities are relevant for considering whether an employee is a proper

comparator.” Cyprian v. Auburn U. Montgomery, 799 F. Supp. 2d 1262, 1282

(M.D. Ala. 2011) (citing Rioux v. City of Atlanta, 520 F.3d 1269, 1280–81 (11th

Cir. 2008)). The disciplinary histories of the plaintiff and the proposed comparator

also are relevant to our inquiry. See Knight v. Baptist Hosp. of Miami, Inc., 330
F.3d 1313, 1318–19 (11th Cir. 2003) (finding two employees to not be similarly

situated where one employee’s documented history of misconduct was “much

worse . . . in both number and nature”).

      We are ultimately persuaded that Todd and Arnold are not appropriate

comparators because they are not accused of conduct that is the same or similar to

Howard’s. In fact, the record indicates only that Arnold handed Howard a non-

functioning tool as part of a practical joke and later laughed as events unfolded.

As for Todd’s part in the encounter, Howard speculates that Todd told Denham

and Arnold what to report to Team Relations about the event, but Howard also

admits that he did not hear a word that any of Denham, Arnold, or Todd spoke

during their huddle. Importantly, there is no indication in the record of either

Arnold or Todd using profane language, threating anyone, or throwing objects

towards their coworkers. Howard even admits that other than their limited

involvement in the 2015 incident, Arnold and Todd essentially ignored him.


                                           15
              Case: 17-14089   Date Filed: 10/26/2018   Page: 16 of 24


Moreover, Todd is not even mentioned in the Team Relations memorandum

interviewing witnesses to the 2015 incident, and neither Todd nor Arnold appears

to have been subject to any Letter of Conditional Employment at the time of the

2015 incident. As the magistrate judge’s R&R properly emphasized, “Todd’s and

Arnold’s relevant conduct amounts to ignoring Howard, giving him menacing

looks, huddling to speak with Denham following the incident . . . , and otherwise

failing to stop Denham’s harassment of Howard.” Because Denham is the only

proper comparator, we proceed to determine whether he received treatment that

was more favorable than that afforded Howard.

      In relevant part, Howard argues that Hyundai treated Denham more

favorably following the 2015 incident because Hyundai (1) did not fire Denham

promptly after the incident occurred, (2) assisted in arranging Denham’s transfer to

HPT, which Howard believed to be a related company, and (3) failed to

appropriately address the earlier harassment Denham inflicted on Howard and

other employees. Hyundai responds by noting that it also terminated Denham for

his part in the 2015 incident shortly after terminating Howard; that Hyundai and

HPT are unrelated corporate entities that do not transfers employees to one

another; and that Howard never properly notified Hyundai of Denham’s earlier

harassment.




                                         16
             Case: 17-14089    Date Filed: 10/26/2018   Page: 17 of 24


      Even construing the evidence in a light most favorable to Howard, we find

that Denham was not treated more favorably than Howard after the 2015 incident.

To begin, it is clear that Hyundai also fired Denham shortly after the 2015 incident.

Once Hyundai concluded its investigation of Howard, Neal, Hyundai’s Senior Vice

President of Human Resources and Administration, ordered an investigation of

Denham’s role in the incident. Hyundai then undertook an investigation of

Denham that, as in Howard’s case, culminated in the development of a detailed

memorandum describing the company’s findings. The memorandum is dated

March 2, 2015, only six days after the Howard memorandum. Like the Howard

memorandum, the Denham memorandum detailed relevant witness testimony from

many of the same witnesses who were present during the incident. It reached

written conclusions where facts were supported by the testimony of two or more

witnesses. It recounted Denham’s disciplinary history, including the fact that he

was subject to an active Letter of Conditional Employment. Finally, it presented

the Hyundai policy at issue. After reviewing the findings, and without any notice

that Howard might file an EEOC complaint or lawsuit, Neal determined that

Hyundai should terminate Denham’s employment, which it ultimately did.

      We also disagree with Howard’s assertion that Hyundai treated Denham

more favorably by aiding in his “transfer” to HPT. It is uncontroverted that

Hyundai and HPT are separate legal entities. Howard does not dispute Hyundai’s


                                         17
               Case: 17-14089        Date Filed: 10/26/2018       Page: 18 of 24


claims that neither entity is a subsidiary, affiliate, or parent of the other and that the

two entities do not share or transfer any management or employees, so we accept

them as true. Most importantly, we find no evidence in the record that Hyundai

actually transferred Denham or otherwise assisted him in obtaining employment

with HPT. 2 Consequently, we find no disparate treatment on this ground.

       Lastly, we find no disparate treatment in Hyundai’s alleged failure to

address Denham’s earlier harassment. First and foremost, Howard testified in his

deposition that he never formally reported any harassment or discrimination,

involving Denham or otherwise, before the 2015 incident. Given this, it is hard to

conclude that Hyundai should be faulted for failing to take action regarding

Denham’s earlier alleged misbehavior. See Madray v. Publix Supermarkets, Inc.,

208 F.3d 1290, 1300 (11th Cir. 2000) (concluding that an employer cannot be said

to be on notice of alleged harassment unless it is reported to individuals designated

in its anti-harassment policy). Additionally, a review of Denham’s documented

disciplinary history as set forth in the March 2, 2015 Team Relations memorandum

reveals a series of relatively minor infractions and two incidents of Serious

       2
         We also refuse Howard’s invitation to take judicial notice of the fact that, in most
employment situations, an applicant is required to submit the name of his or her last employer to
the new employer. Apart from the fact this this is not the kind of thing about which courts
ordinarily take judicial notice, see Shahar v. Bowers, 120 F.3d 211, 214 (11th Cir. 1997)
(describing well-known scientific facts, matters of geography, and matters of political history as
typical examples of judicially noticeable information), we note that during his deposition
Howard himself admitted to leaving two of his prior employers off the employment application
he submitted to Hyundai. Moreover, Howard also failed to show us any similar case so
extending the doctrine of judicial notice, and we decline to do so here.
                                                18
             Case: 17-14089     Date Filed: 10/26/2018   Page: 19 of 24


Misconduct involving an altercation and, separately, inappropriate behavior

towards other Team Members. Denham received Letters of Conditional

Employment on each occasion, the first of which was inactive by the time of the

2015 incident. All in all, we take this as evidence that Hyundai was doing its best

to fairly manage a difficult employee, but nothing in the record suggests that

Hyundai departed from its documented procedures and afforded Denham any

special treatment it did not later afford Howard. In particular, the record does not

reveal that Denham committed any Serious Misconduct while subject to an active

Letter of Conditional Employment and was permitted by Hyundai to keep his job.

Accordingly, we find no evidence of disparate treatment on this ground either.

      Ultimately, we agree with the magistrate judge and the district court that

Howard has not met his burden of demonstrating that a similarly situated employee

outside his protected class was treated more favorably. As a result, he has failed to

establish a prima facie case of race-based employment discrimination, and the

district court did not err in granting Hyundai’s motion for summary judgment.

                                         III.

       Although our analysis could end with the finding that the district court did

not err in granting summary judgment because Howard failed to establish a prima

facie case of race discrimination, we write briefly to address his argument that

Hyundai’s proffered work-rule-violation reason was pretext for discrimination.


                                         19
             Case: 17-14089     Date Filed: 10/26/2018   Page: 20 of 24


Assuming, for the sake of argument, that Howard established a prima facie case of

race discrimination, Hyundai has articulated and produced evidence of a

legitimate, nondiscriminatory reason for its termination of him—its determination

that he had violated its Workplace Threats and Violence Policy and its Serious

Misconduct Policy while he was already subject to a Letter of Conditional

Employment. See Alvarez, 610 F.3d at 1264; Jones, 874 F.2d at 1540. Because

violating established policies by engaging in workplace violence twice within a

three-year period would motivate a reasonable employer to fire an employee, the

burden shifted back to Howard to produce evidence that Hyundai’s proffered

reason was actually pretext for discrimination. See Alvarez, 610 F.3d at 1264.

      However, Howard has failed to prove that Hyundai’s proffered work-rule-

violation reason was pretext for discrimination. While he claimed both that he did

not violate any policies during the 2015 incident and that Denham was not

similarly punished for his violations of those same policies, Howard has produced

no evidence showing that Hyundai’s true reason for firing him was based on race.

See Damon, 196 F.3d at 1363; St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 515

(1993) (noting that it must be “shown both that the reason was false, and that

discrimination was the real reason”). Rather, he largely relied on his conclusory

opinions and beliefs that Denham attacked him during the 2015 incident because of

his race, that he received harsher treatment after the 2015 incident because the


                                         20
             Case: 17-14089    Date Filed: 10/26/2018   Page: 21 of 24


victim was white and not black, and that he was ultimately fired because of his

race. See Alvarez, 610 F.3d at 1264–65. Further, these conclusory opinions and

beliefs are contradicted by: (1) his testimony that race was not mentioned during

the incident; (2) his testimony that no one else from Hyundai other than Denham

had ever made derogatory racial statements toward him; (3) his testimony that he

had no reason to believe that at least some of the individuals listed on the Team

Relations memorandum disfavored him because he was black; and (4) his failure to

testify or otherwise produce any evidence that the remaining individuals listed on

that memorandum did disfavor him because he was black.

      In his arguments on appeal, Howard makes much of his own testimony that

he did not actually threaten anyone or throw the worn-down tool at Denham during

the 2015 incident. He argues that, because Hyundai’s Team Relations

memorandum reached different conclusions, there is a dispute of fact that should

have precluded summary judgment. Hyundai responds by noting that the law does

not require its conclusions regarding workplace misconduct to be free from error;

instead, it only requires an employer’s conclusions to be honestly made and free

from evidence of unlawful discriminatory animus. Hyundai is correct.

      We have said many times that we are not a “super-personnel department,”

and it is not our role to second-guess employers, “no matter how mistaken the

firm’s managers.” Id. The fact that an employer’s legitimate belief is or may


                                         21
             Case: 17-14089     Date Filed: 10/26/2018    Page: 22 of 24


potentially be incorrect is immaterial so long as the employer’s decisions were not

ultimately shown to be motivated by unlawful discriminatory animus. See id. at

1266 (“The question to be resolved is not the wisdom or accuracy of [the

employer’s] conclusion that [the Title VII claimant’s] performance was

unsatisfactory, or whether the decision to fire her was ‘prudent or fair.’”); Damon,
196 F.3d at 1363 n.3 (“An employer who fires an employee under a mistaken but

honest impression that the employee violated a work rule is not liable for

discriminatory conduct.”); Jones v. Gerwens, 874 F.2d 1534, 1540 (11th Cir. 1989)

(“The law is clear that, even if a Title VII claimant did not in fact commit the

violation with which he is charged, an employer successfully rebuts any prima

facie case of disparate treatment by showing that it honestly believed the employee

committed the violation.”); Turner v. Texas Instruments, Inc., 555 F.2d 1251, 1256

(5th Cir. 1977) (“Even if [the employer] wrongly believed that [the Title VII

claimant] violated this policy, if [the employer] acted on this belief it was not

guilty of racial discrimination.”). At the end of the analysis, our “sole concern is

whether unlawful discriminatory animus motivated the decision.” Alvarez, 610
F.3d at 1266 (quotation marks omitted).

      After a careful review of the entire record, we are convinced that Hyundai

decided to terminate Howard based on its honest belief that he violated its

Workplace Threats and Violence Policy and its Serious Misconduct Policy while


                                          22
              Case: 17-14089    Date Filed: 10/26/2018    Page: 23 of 24


subject to an active Letter of Conditional Employment. But even if Hyundai’s

conclusions regarding Howard’s conduct during the 2015 incident were wholly or

partially mistaken, it cannot be held liable for discriminatory conduct because

Howard has also failed to point to any evidence that unlawful discriminatory

animus actually motivated Hyundai’s actions. Aside from the fact that Denham—

who did not have the authority to terminate Howard’s employment and played no

part in Hyundai’s decision to do so—had previously made derogatory racial

remarks to Howard, and Howard’s reference to his own skin color during the 2015

incident, the record presents no evidence that race actually played a part in any of

the events leading to Howard’s termination.

        Further, Howard’s failure to show any evidence that Hyundai’s true reason

for firing him was discrimination means that he also failed to show a “convincing

mosaic of circumstantial evidence” raising a reasonable inference that Hyundai

intentionally discriminated against him based on his race. See Smith, 644 F.3d at

1328.

                                         IV.

        We hold that the district court properly granted Hyundai summary judgment

and dismissed with prejudice Howard’s complaint because he failed to establish a

prima facie case of racial discrimination, and, even if the burden did shift to

Hyundai, he failed to show that Hyundai’s proffered legitimate, nondiscriminatory


                                          23
               Case: 17-14089      Date Filed: 10/26/2018      Page: 24 of 24


reason for his termination was pretextual and that racial discrimination was the real

reason for his termination.

      AFFIRMED. 3




      3
          Howard’s motion to seal the record on appeal is hereby DENIED.
                                              24